DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on March 31, 2021 for application S/N 15/860,597. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-10, 12-14, 17-25 and 27-31 and 33 are allowed.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 15/860,597 was given via email by Ms. Megan Gallant (Registration No. 65,960) on 11/17/2021.


Claim 1 (Amendment):
A computer-implemented method comprising:
receiving a search query from a user on a client device;
obtaining local search results and remote server search results; 
filtering local search results based on the received search query and one or more local ranking rules; 
computing features for each filtered local search result; 
inputting the computed features of each filtered local search result to one or more machine learning (ML) models, each ML model generating a score for each filtered local search result; 
ranking the filtered local search results based on the generated score within a category; 
ranking a plurality of categories for the filtered local search results based on at least one generated score of the filtered local search results within each category from the plurality;
ranking the obtained local search results and remote server search results using at least one machine learning (ML) ranking model; 
computing additional features for remote server search results;
inputting the additional computed features for the remote server search results and the computed features of top ranked local search results to a third machine learning (ML) ranking model; 
generating a score for each of the local search results and remote server search results by the third ML ranking model; 
 	computing a subset of features for top ranked local search results;
 	obtaining features of remote server search results; 
inputting computed subset of features for top ranked local search results and features of remote server search results to a fourth machine learning (ML) ranking model; 
 	generating a score for each of the local search results and remote server search results by the fourth ML ranking model; 
	combining the scores of the third and fourth ML ranking models; 
 	ranking the local search results and remote server search based on the combined scores; and
 displaying the ranked local search results and remote server search results by category.

Claim 11, cancelled.

Claim 12 (Amendment):
The method of claim 1 
selecting a first processing path or a second processing path to rank the obtained local search results and remote server search results.

Claim 15-16, cancelled.
Claim 17 (Amendment):
A computing device comprising:
a memory programmed with executable instructions; and 
a processing system coupled to the memory to execute the executable instructions and to
 	receive a search query from a user on a client device;
obtain local search results and remote server search results; 

 	filter local search results based on the received search query and one or more local ranking rules; 
compute features for each filtered local search result; 

rank the filtered local search results based on the generated score within a category; 
rank a plurality of categories for the filtered local search results based on at least one generated score of the filtered local search results within each category from the plurality;
rank the obtained local search results and remote server search results using at least one machine learning (ML) ranking model; 
compute additional features for remote server search results;
input the additional computed features for the remote server search results and computed features of top ranked local search results to a third machine learning (ML) ranking model; 
generate a score for each of the local search results and remote server search results by the third ML ranking model; 
 	compute a subset of features for top ranked local search results;
 	obtain features of remote server search results; 
 	input computed subset of features for top ranked local search results and features of remote server search results to a fourth machine learning (ML) ranking model; 
 	generate a score for each of the local search results and remote server search results by the fourth ML ranking model; 
	combine the scores of the third and fourth ML ranking models; and
 	rank the local search results and remote server search based on the combined scores; and
display the ranked local search results and remote server search results by category.

Claim 26, cancelled.


A non-transitory machine-readable medium programmed with instructions that, when executed by a computing device, cause the computing device to perform operations comprising:
 	receiving a search query from a user on a client device;
obtaining local search results and remote server search results; 
 	filtering local search results based on the received search query and one or more local ranking rules; 
 	computing features for each filtered local search result; 
 	inputting the computed features of each filtered local search result to one or more machine learning (ML) models, each ML model generating a score for each filtered local search result; 
 ranking the filtered local search results based on the generated score within a category; 
ranking a plurality of categories for ;
ranking the obtained local search results and remote server search results using at least one machine learning (ML) ranking model; 
computing additional features for remote server search results;
inputting the additional computed features for the remote server search results and computed features of top ranked local search results to a third machine learning (ML) ranking model; 
generating a score for each of the local search results and remote server search results by the third ML ranking model; 
 	computing a subset of features for top ranked local search results;
 	obtaining features of remote server search results; 
 	inputting computed subset of features for top ranked local search results and features of remote server search results to a fourth machine learning (ML) ranking model; 
 	generating a score for each of the local search results and remote server search results by the fourth ML ranking model; 
combining the scores of the third and fourth ML ranking models; 
 	ranking the local search results and remote server search based on the combined scores; and
 displaying the ranked local search results and remote server search results by category.


Claim 32, cancelled.


Allowable Subject Matter

Claims 1-10, 12-14, 17-25 and 27-31 and 33 submitted on March 31, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Hornkvist teaches receiving search queries, filtering local search results based on ranking rules and inputting features to a machine learning model. Wu in the same field of endeavor teaches scoring query features using machine learning to rank search results. Jain in the same field of endeavor teaches ranking of each category of search results based on the object scoring within categories. But, the prior arts of record do not specifically suggest “computing a subset of features for top ranked local search results; obtaining features of remote server search results; inputting computed subset of features for top ranked local search results and features of remote server search results to a fourth machine learning (ML) ranking model;  generating a score for each of the local search results and remote server search results by the fourth ML ranking model; combining the scores of the third and fourth ML ranking models; ranking the local search results and remote server search based on the combined scores” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 17 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 17.
Hornkvist teaches receiving search queries, filtering local search results based on ranking rules and inputting features to a machine learning model. Wu in the same field of endeavor teaches scoring query features using machine learning to rank search results. Jain in the same field of endeavor teaches ranking of each category of search results based on the object scoring within categories. But, the prior arts of record do not specifically suggest “compute a subset of features for top ranked local search results; obtain features of remote server search results; input computed subset of features for top ranked local search results and features of remote server search results to a fourth machine learning (ML) ranking model; 
generate a score for each of the local search results and remote server search results by the fourth ML ranking model; combine the scores of the third and fourth ML ranking models; and rank the local search results and remote server search based on the combined scores;” with all the other limitations recited in the independent claims 17.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 17 is allowed.  

Claim 27 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 27.
Hornkvist teaches receiving search queries, filtering local search results based on ranking rules and inputting features to a machine learning model. Wu in the same field of endeavor teaches scoring query features using machine learning to rank search results. Jain in the same field of endeavor teaches ranking of each category of search results based on the object scoring within categories. But, the prior arts of record do not specifically suggest “computing a subset of features for top ranked local search results;
 obtaining features of remote server search results; inputting computed subset of features for top ranked local search results and features of remote server search results to a fourth machine learning (ML) ranking model; generating a score for each of the local search results and remote server search results by the fourth ML ranking model; 
combining the scores of the third and fourth ML ranking models; ranking the local search results and remote server search based on the combined scores;” with all the other limitations recited in the independent claims 27.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 27 is allowed.  

The dependent claim 2-10, 12-14, 18-25, 28-31 and 33 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164